ON PETITION EOR REHEARING.
Per Curiam.
The only matter suggested in the application for a rehearing is that we shall direct a money judgment in favor of appellees, on the ground that on a retrial of this case there may be a failure of justice, occasioned by the lapse of time and the loss of witnesses' by death or removal from the jurisdiction of the court. In case of such difficulty, it is well settled that the evidence taken at the former trial, and preserved by bill of exceptions, or otherwise, may be resorted to, in connection with any additional evidence; and thus a trial de novo upon the whole case, with new findings of fact,, may be had. This may be quite advantageous to appellees, for the findings of fact on the former trial would not sustain a personal judgment against the Rico Company any better than they sustain the lien. With this-explanation, the rehearing asked for will be denied.

Rehearing denied.